A petition addressed to the judge of the superior court and to the superior court, in which it is alleged that the court on a previous date ordered that certain personal property therein described be sold after advertising it for ten days at three or more public places, but that said property had not been sold as provided for in such order; that certain other persons, named as defendants, are now operating said property, to wit, a sawmill outfit; that the same is exposed to great danger, there being no fire insurance thereon, the same being liable to deteriorate in value; that there is expense attending the keeping of said property; that "unless it is sold under a short order, petitioner is liable to suffer great injury and damage thereby;" that it would be to the best interest of all parties to have said property sold on the premises, and would save much expense in bringing it to the court; and asking that a nisi be issued requiring the defendants to show cause, if any they can, why a short order should not be granted, and containing no other prayer except for process, is not an equity case within the meaning of art. 6, sec. 2, par. 5, of the constitution of this State (Code, § 2-3005), so as to give this court jurisdiction. The case is accordingly
Transferred to Court of Appeals. All the Justices concur.
                      No. 13040. NOVEMBER 16, 1939.